DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “an actuator configured to be mounted to at least one of an inner and outer surface of a sliding door”. This renders the claim indefinite, as “a sliding door” and “an inner surface of the sliding door” have been previously recited in the claim, and it is therefore unclear if the phrase “an inner and outer surface of a sliding door” is intended to refer to the same “a sliding door” and “an inner surface of the sliding door” that are previously recited in the claim, or different structure entirely. Appropriate correction is required. 
Claims 15-26 are rejected as depending from a rejected base claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 18-20, 23, and 25-26 are rejected under 35 U.S.C. 102a1 as being anticipated by Clancy (US 6,264,252).
Regarding claim 14, as best understood, Clancy discloses a sliding door locking system, comprising: a lock housing (Figure 2, element 46) having an aperture therein, the lock housing configured to be mounted in a sliding door such that the aperture extends through an inner surface of the sliding door (See Figure 4, surface of element 18c through which element 20 extends is considered “an inner surface” of the door); and a latch (Figures 5-8, considered at least elements 36 and 72) hingedly mounted in the aperture such that the latch moves between a retracted position  and an extended position (See Figures 5-8);  -5-a catch (Figure 4, element 22) configured to be mounted in a surface opposite the aperture of the lock housing such that the latch engages the catch when moved from the retracted position to the extended position; an actuator (Figure 4, elements 26-27) configured to be mounted to at least one of an inner and outer surface of a sliding door such that the actuator, when moved from a first position to a second position, moves the latch from the retracted position to the extended position.  

Regarding claim 18, Clancy discloses wherein: the latch has a proximal end (Figures 5-8 and 16, considered area of element 84 and 72b) within the lock housing and a distal end (Figures 5-8, element 36c) that engages the catch; and when the latch moves from the retracted position to the extended position, the proximal end moves in a first lateral direction while the latch pivots about the proximal end such that the distal end moves in a second lateral direction opposite the first lateral direction.  
Regarding claim 19, Clancy discloses further comprising: a slider (Figures 5-8, element 72) disposed in the lock housing and movable relative thereto; wherein the latch has a proximal end (Figures 5-8, considered area of element 84) hingedly coupled to the slider and a distal end (Figures 5-8, element 36c) that engages the catch.  
Regarding claim 20, Clancy discloses wherein the actuator is mechanically linked to the slider such that the slider moves the latch from the retracted position to the extended position when the actuator is moved from the first position to the second position.  
Regarding claim 23, Clancy discloses wherein the actuator comprises a thumb turn (Figure 4, elements 26-27).  
Regarding claim 25, Clancy discloses wherein the actuator comprises a sliding member (Figure 4, element 26 is considered to “slide” along element 24 in a rotational manner).
Regarding claim 26, Clancy discloses further comprising a door stop (See Figure 1, fixed door 12 is considered to be a “door stop” for sliding door 18) for preventing the door from sliding at a distance at which the latch and the catch are aligned with each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Clancy (US 6,264,252).
Regarding claim 24, although the actuator of Clancy does not explicitly comprises a T-turn.  Examiner takes Official Notice that it is old and well known in the art to configure a locking actuator for a door such that the actuator includes a “T-turn” handle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the actuator of Clancy such that the actuator includes a “T-turn” handle, as an actuator of this nature would function in a very similar manner to the “thumb turn” actuator of Clancy, and a “T-turn” would therefore function as intended for the purposes of Clancy, and since a “T-turn” handle would be found aesthetically desirable to various consumers. Examiner additionally notes that it would have been obvious to one of ordinary skill in the art at the time of the invention configure the actuator of Clancy such that the actuator includes a “T-turn” handle, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)). 


Allowable Subject Matter
Claims 1-13 are allowed.
Claims 15-17, 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JUSTIN B REPHANN/Examiner, Art Unit 3634